     Case: 1:19-cv-02767 Document #: 42 Filed: 09/30/20 Page 1 of 4 PageID #:203




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Jorge Arturo Flores Pulido, Daniel Cejas and          )
Angel Eduardo Flores Pulido on behalf of              )    Case No. 1:19-cv-02767
themselves and others similarly situated,             )
                                                      )
               Plaintiff,                             )    Honorable Judge Robert W.
                                                      )    Gettleman
                   v.                                 )
                                                      )
Francisco Jimenez, Fabiola Alcasar Cisneros,          )
Jimenez & Sons Landscaping, Inc.,                     )
                                                      )
               Defendants.
                                                      )
                                                      )

                              SECOND JOINT STATUS REPORT

       Plaintiffs Jorge Arturo Flores Pulido, Daniel Cejas, and Angel Flores Pulido on behalf of

themselves and others similarly situated and Defendants Francisco Jimenez, Fabiola Alcasar

Cisneros, and Jimenez & Sons Landscaping, Inc., by and through their attorneys, hereby submit

their Joint Status Report and state as follows:

A.     The initial status report before the Court is set for October 5, 2020 at 9:15 a.m.

B.     Attorneys of Record:

       1.      Plaintiff:

                        Jorge Sanchez (Trial Attorney)
                        Lopez & Sanchez LLP
                        77 W. Washington St., Suite 1313
                        Chicago, IL 60602
                        (312) 420-6784

       2.      Defendants:

                        Donald S. Rothschild (Trial Attorney)
                        Brian Michael Dougherty
     Case: 1:19-cv-02767 Document #: 42 Filed: 09/30/20 Page 2 of 4 PageID #:204




                        Goldstine, Skrodzki, Russian, Nemec and Hoff, Ltd.
                        835 McClintock Drive, Second Floor
                        Burr Ridge, Illinois 60527-0860
                        (630) 321-6125

        C.      Basis for federal jurisdiction: This Court has subject matter jurisdiction over this

action pursuant to 18 U.S.C. §1331 and 29 U. S. C. §216(b). This court has supplemental

jurisdiction over Plaintiffs’ Illinois statutory claims pursuant to 28 U.S.C. §1367.

D.      Jury demand: Plaintiff has requested a jury.

E.      Nature of the claims asserted: This complaint is brought on behalf of Plaintiffs and other

similarly situated individuals. They seek relief for violations of their rights by Defendants who

allegedly caused harm to Plaintiffs and other similarly situated individuals. Plaintiffs state claims

for redress under the Trafficking Victims Protection Act (TVPA 18 U.S.C. § 1595), the Fair

Labor Standards Act (FLSA, 29 U.S.C. §201, et seq), the Illinois Minimum Wage Law, (IMWL

820 ILCS 105/4a.), the Illinois Wage Payment and Collection Act (IWPCA, 820 ILCS 115/1 et

seq.), and the principles of Illinois contract theory.

        Plaintiffs allege that Defendants fraudulently induced Plaintiffs to travel to Illinois with

the promise of reimbursement for their visa, border crossing and travel expenses, and made

certain promises as to their hours and wages which they did not uphold nor intend to uphold.

Plaintiffs further allege that Defendants failed to pay Plaintiffs the wages Defendants represented

Plaintiffs would be paid in Defendants’ application to the Department of Labor when they failed

overtime to pay overtime premium for all hours worked by Plaintiffs when Plaintiff worked more

than 40 hours per week. Then, Defendants allegedly victimized Plaintiffs by creating conditions

in which Plaintiffs did not feel free to leave their employ and felt a lack of control over their own

autonomy both during work and outside work resulting in trafficking violations.




                                                   2
     Case: 1:19-cv-02767 Document #: 42 Filed: 09/30/20 Page 3 of 4 PageID #:205




       F.     Relief sought by Plaintiffs: Plaintiffs seek, on behalf of themselves and all other

Plaintiffs similarly situated, known and unknown, compensation to Plaintiffs and others similarly

situated for all funds related to travel expenses to and from their homes for the purposes of

employment with Jimenez & Sons; damages related to lost income based on the different

between the wage Defendants told the DOL it would pay and the amount actually paid to

Plaintiffs, back pay equal to the amount of unpaid overtime compensation for the past three

years, liquidated damages, statutory interest and prejudgment interest with respect to the total

amount of alleged unpaid overtime compensation. Plaintiff also seeks reasonable attorneys’ fees

and costs.

G.     Parties yet to be served: None.

H.     Principal Legal issues: At this time, the legal issues are as follows:

       1.     Whether the facts as Plaintiffs have alleged if proven true would establish liability

              under the TVPA, the FLSA, IMWL and IWPCA and for breach of contract.

I.     Principal Factual Issues:

       1. Whether Defendants engaged in visa fraud, whether they complied with the

              requirements of the H2B visa program, whether they paid Plaintiffs on the basis

              they represented to the Department of Labor that they would pay them, whether

              Plaintiffs worked more than 40 hours in any given week, whether Plaintiffs were

              paid 11/2 times the agreed rate of pay for those hours worked over 40 per week,

              whether Defendants intended to comply with the requirements of the H2B visa

              program.

        J.    Anticipated motions: Plaintiffs’ anticipate filing a motion for collective/class

              certification and possibly a motion for summary judgment. Defendants filed a




                                                 3
     Case: 1:19-cv-02767 Document #: 42 Filed: 09/30/20 Page 4 of 4 PageID #:206




                Motion to Dismiss and Plaintiffs sought leave to and did file an amended

                complaint..

        K.      Proposed discovery schedule: No discovery has occurred yet. The parties propose

the following discovery schedule:

        1.      Written discovery should be concluded within 100 days from October 5, 2020.

        2.      Oral discovery should be concluded within 160 days from October 2020.

        3.      Expert discovery should be concluded within 240 days from Coteber 2020.

        L.      Trial scheduling: The parties could be ready for trial within 300 days. Estimated

length of trial is 4 days.

        M.      Settlement discussions status: No settlement discussions have taken place.

        N.      Trial Before a Magistrate: The parties respectfully decline to consent to

jurisdiction and trial before a Magistrate.



Jorge Arturo Flores Pulido, Daniel Cejas and     Francisco Jimenez, Fabiola Alcasar Cisneros,
Angel Eduardo Flores Pulido on behalf of         Jimenez & Sons Landscaping, Inc.,
themselves and others similarly situated,        Defendants
Plaintiffs

/s/ Jorge Sanchez___________                     /s/ Brian Dougherty
Jorge Sanchez                                    Donald S. Rothschild
Lopez & Sanchez LLP                              Brian Michael Dougherty
77 W. Washington St., Suite 1313                 Goldstine, Skrodzki, Russian, Nemec and
Chicago, IL 60602                                Hoff, Ltd.
(312) 420-6784                                   835 McClintock Drive, Second Floor
                                                 Burr Ridge, Illinois 60527-0860
                                                 (630) 321-6125




                                                 4
